Citation Nr: 0529178	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel






INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2003.  In January 2005, the case was remanded by 
the Board for further development.


FINDINGS OF FACT


1.  The veteran died in August 2003, at the age of 89 years, 
of pleural effusion due to multiple myeloma.  

2.  At the time of his death, service connection was in 
effect for residuals of shell fragment wound to the sacrum 
and left buttock; traumatic arthritis of the lumbar spine; 
residuals of shell fragment wounds to the right and left 
chest; and residuals of an excision of an anal cyst, for a 
combined evaluation of 100 percent, which had been in effect 
since March 1999.  

3.  The established service-connected conditions did not play 
a role in his death.  

4.  Multiple myeloma began years after service, and was not 
due to any incident of service, nor was the disease 
etiologically related to service-connected shell fragment 
wound residuals.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death, and the criteria for DIC based on 
service connection for cause of death are not met.  
38 U.S.C.A. §  1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions; service medical 
records; VA examination reports; VA outpatient treatment 
records; private medical records dated in 2002; 
correspondence from T. Teufel, M.D., dated in January 2004; 
and a VA medical opinion dated in May 2005.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on her behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the appellant's claim.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the veteran died in 
August 2003, at the age of 89 years.  The immediate cause of 
death was multiple myeloma, due to, or as a consequence of 
pleural effusion [sic].  

At the time of his death, service connection was in effect 
for residuals of shell fragment wound to the sacrum and left 
buttock, assigned a 60 percent rating; traumatic arthritis of 
the lumbar spine, assigned a 40 percent rating; scars and 
retained foreign bodies, residuals of shell fragment wounds 
to the right and left chest, rated 20 percent disabling; and 
residuals of an excision of an anal cyst, evaluated 
noncompensably disabling.  A 100 percent rating had been in 
effect since March 1999.  

The appellant contends that the service-connected shell 
fragment wound residuals contributed to the cause of the 
veteran's death.  She states that the site of the multiple 
myeloma which caused the veteran's death was the same site of 
the shell fragment wounds to his low back and left buttock 
region.  She believes, in essence, that the degenerative 
changes caused by his shell fragment wounds hastened and 
advanced the cancer causing his death.  

A service-connected condition may be considered a 
contributory cause of death if it results in debilitating 
effects and general impairment of health to an extent that 
would render the veteran materially less capable of resisting 
the effects of another condition which was the primary cause 
of death, or if a service-connected condition has a material 
influence in accelerating death.  See 38 C.F.R. § 3.312(c)(3) 
and (4).  

Post-service VA examination reports and treatment records 
show that the veteran complained of pain in the low back, 
with pertinent diagnoses of chronic lower back syndrome 
secondary to traumatic arthritis, and gunshot wound in the 
lower back and with a portion of the gluteus muscles lost.  
There is a paucity of medical evidence concerning the 
veteran's treatment for multiple myeloma.  According to 
reports of computerized tomography (CT) scans performed in 
Cape Coral Hospital in April 2002, the veteran complained of 
left hip and left lower extremity pain.  The CT scan 
disclosed a lytic mass in the left hemisacrum, which did not 
appear to extend into the spinal canal but closely abutted 
the sacral side of the sacroiliac joint.  The finding was 
very worrisome for a lytic metastasis process to the left 
sacrum.  Also noted were multilevel advanced degenerative 
disc disease lumbar spine with multilevel canal stenotic 
changes secondary to degenerative changes.  

T. Teufel wrote, in a January 2004 letter, that the veteran 
had been his patient until his death in August 2003 from 
multiple myeloma.  During the course of his illness, he had 
bone pain, and had radiographic evidence of damaged bones, 
consistent with direct involvement of multiple myeloma.  Dr. 
Teuful stated that his increasing incapacity to walk and 
increasing bone pain were due in part to progressive myeloma 
in his bone.  

Unfortunately, this represents all of the treatment records 
pertaining to the veteran's multiple myeloma which are in the 
file; the appellant failed to respond to a January 2005 
request for additional records.  

Nevertheless, the file was forwarded to a VA physician for an 
opinion, based on the evidence of record.  The physician who 
prepared the opinion, dated in May 2005, noted that the 
records had been reviewed in detail, and observed that there 
had been ongoing problems since 1945, which significantly 
affected the veteran's lifestyle, due to the pain and damage 
produced by the shrapnel wounds.  However, in the last few 
years, he had developed multiple myeloma, with progressive 
involvement of the myeloma in various bones including the 
lumbosacral area where he had been injured prior to the 
myeloma.  

The doctor wrote that he was aware of no evidence that 
multiple myeloma could be caused by long-standing injury to 
the bone, and that the shrapnel wound injuries would not have 
contributed to or resulted in the veteran's death or 
progressive disability from the myeloma.  He noted the 
etiology of the multiple myeloma remained obscure, but that 
it certainly does not relate back to long-standing and 
chronic illnesses of the bones.  Therefore, it was less than 
likely that the veteran's multiple myeloma was the result of 
or etiologically related to the service-connected injures.  

The Board understands how, in view of the similarity of 
location and type of symptoms, the appellant could become 
convinced that the gunshot wound residuals, which had caused 
the veteran pain and trouble over the years, were somehow 
related to the multiple myeloma, which caused pain and 
disability in the same areas.  Nevertheless, while 
sympathetic to her claim, the Board is constrained to follow 
the law in reaching a decision.  The appellant herself, as a 
layperson, is not competent to provide an opinion on medical 
causation; medical expertise is required.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is simply no medical evidence in 
support of her assertion; Dr. Teufel's letter simply states 
that damage to his bones, and resultant disability, due to 
multiple myeloma; he does not suggest or imply that the shell 
fragment wound residuals played any part in the multiple 
myeloma.  

The only medical evidence which specifically addresses a 
connection to the service-connected disabilities, is the VA 
opinion which resulted in a conclusion that there was no 
connection, and there is no medical evidence in disagreement 
with this conclusion.  

Thus, the evidence of record establishes that the veteran's 
shell fragment wounds played no part in the subsequent 
development, many years after service, of multiple myeloma.  
As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in October 2003 and January 
2005.  Those letters advised the claimant of the information 
necessary to substantiate her claim, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was specifically told that it was her 
responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, she was 
provided with specific information as to why her particular 
claim was denied, and of the evidence that was lacking.  

The RO's 2003 and 2005 letters did not specifically tell the 
claimant to provide any relevant evidence in her possession.  
However, she was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the July 2005 supplemental statement of the 
case, and she was otherwise fully notified of the need to 
give to VA any evidence she had pertaining to the claim.  
When considering the notification letters, the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case, as a whole, the Board 
finds that she was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  


In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to a claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  

VA has obtained service and VA medical records.  However, the 
appellant failed to respond to a January 2005 request to 
authorize the release of Dr. Teufel's treatment records, or 
submit such records herself.  She was also asked to provide 
information, or releases, for any other health care providers 
who had treated the veteran.   Nevertheless, VA obtained a 
medical opinion, but the physician was only able to review 
the evidence on file.  The duty to assist is not a one-way 
street, and the appellant has failed to fully cooperate with 
the VA in developing evidence pertinent to her claim.  
38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet.App. 190 (1991).  
Thus, to the extent feasible in light of the appellant's 
failure to provide requested information, the Board finds 
that the duty to assist has been fulfilled.  In this regard, 
the appellant has at no time referenced outstanding records 
that she wanted VA to obtain or that she felt were relevant 
to the claim.  VA satisfied its duties to inform and assist 
the claimant at every stage of this case.  Therefore, she is 
not prejudiced by the Board considering the merits of the 
claim in this decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


